In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from so much of a judgment of the Supreme Court, Westchester County (Delaney, J.), entered March 6, 1989, as (1) is in favor of the defendants John Cuocco, Michael Cuocco and American Air Gun Games, Inc., (2) denied the *761plaintiff injunctive relief, and (3) is in favor of the plaintiff and against the defendant, NSG of LI Corp., in the principal sum of only $145,000.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
By the terms of an agreement entered into by the plaintiff and defendants NSG of LI Corp. (hereinafter NSG) and Michael Cuocco, Michael Cuocco was barred from competing with NSG for two years following termination of their business agreement. Since John Cuocco and his corporation, American Air Gun Games, Inc., were not parties to this agreement, they cannot be bound by it. Moreover, since the plaintiff terminated the agreement on October 28, 1985, its right to an injunction, under the plain wording of the contract, expired on October 28, 1987. Its application for an injunction to run from two years from the entry of judgment in 1989 was therefore properly denied.
There is nothing in the record to support the plaintiff’s contention on appeal that the court erred in limiting the damage award to the pretermination period, or in restricting liability to NSG. Nor is the amount awarded inadequate. Bracken, J. P., Kooper, Sullivan and O’Brien, JJ., concur.